DETAILED ACTION
Claims 1-20 are pending as amended on 03/21/22,
claims 13-20 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on March 21, 2022.  Amendments to the specification have been received and entered.  Claims 1-3, 6, 9-10 & 12 have been amended as a result of the previous action; the claims are no longer interpreted under 112(f), and the grounds of art rejection have been largely maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rantzen, US 2006/0193609.
With regard to claims 1-2, Rantzen teaches a laminating device comprising a stage/flat roof (which can be considered to constitute three broad ‘areas’) and a pressing roller (10) with first & second pressing portions connected by a central, narrowed portion (throughout, e.g. abstract, [FIGS. 1-5]).

Claims 1-2, 6-8 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henegar, US 2004/0011459.
With regard to claims 1-2, Henegar teaches a laminating device comprising a stage/flat roof (which can be considered to constitute three broad ‘areas’) and a pressing roller (114) with first & second pressing portions (120) connected by a central, narrowed portion (122) (throughout, e.g. abstract, [FIGS. 1-7]).
With regard to claims 6-8 & 12, Henegar teaches what is understood to be a typical metal machine base, as well as a softer, urethane rubber coating thereon [0026].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al., US 2012/0222796.
With regard to claims 1-2, Kamimura teaches a laminating device comprising a stage (4) (which can be considered to constitute three broad ‘areas’) and a pressing roller (2/31) on a narrow axle (3) capable of pressing a flat display (throughout, e.g. abstract, [FIGS. 1-3]).
While this reference does not expressly disclose first/second roller portions connected by a narrow member, simple duplication of this nature (two rollers on the common narrow axle, to press two display portions) has generally been held to be obvious – see MPEP 2144.04(VI)B – and would have been an obvious modification for one of ordinary skill, in order to increase throughput using only known designs in parallel.
With regard to claims 3-5, tapering the transition (i.e. a “bowtie roller” shape) between rollers/axles would have been an obvious modification for one of ordinary skill, as any such change in shape would not materially affect the pressing surfaces/function of the rollers – see MPEP 2144.04(IV)B.
With regard to claims 6-9 & 12, Kamimura teaches a metal base, with multiple coatings, including a softer rubber coating (wherein urethane rubber would also have been an obvious species of rubber for one of ordinary skill to try) [0070], and one could rubber coat all parts for the same protective benefit or only select parts if such a benefit were not desired.
With regard to claim 10-11, a second cover layer (wherein duplication of soft rubber cover layers, to further modify the modulus of the pressing surface as desired, would also have been obvious for one of ordinary skill in this art – see MPEP 2144.04(VI)B.  Kamimura also teaches an additional nonstick cover layer.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0009025 in view of Wu et al., US 2004/0033093.
With regard to claims 1-5, Lee teaches a laminating device comprising various stages (181/140) (which can be considered to constitute three broad ‘areas’) and pressing rollers (182/120) capable of pressing a flat display (throughout, e.g. abstract, [FIGS. 1-4]).
While this reference does not expressly disclose first/second roller portions connected by a narrow member, press rollers with narrowed central portions were well-known at the time of Applicants’ invention, as shown for example by Wu, which has lateral portions of increased pressure/diameter in a pressing plane and increasingly narrow central connecting portions (throughout, e.g. abstract, [0013 & FIGS. 1-2]).  It would have been obvious to combine the teachings of Wu with those of Lee, in order to yield a laminating roller which provides good pressure at edges to help distribute pressing forces and avoid wrinkling using a known design with predictable success.
With regard to claims 6-9 & 12, Lee [0035] & Wu [0011-0013] teach a metal base, with multiple coatings, including a softer rubber coating (wherein urethane rubber would also have been an obvious species of rubber to try), and one could rubber coat all parts for a protective benefit or select parts if such a benefit were not desired (see MPEP 2144.04(II)A).
With regard to claim 10-11, a second cover layer (wherein duplication of soft rubber cover layers, to further modify the modulus of the pressing surface as desired would also have been obvious for one of ordinary skill in this art – see MPEP 2144.04(VI)B.  Wu also teaches an additional nonstick cover layer.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0009025 in view of Wojtanowitsch et al., US 5,356,507.
With regard to claims 1-5, Lee teaches a laminating device comprising various stages (181/140) (which can be considered to constitute three broad ‘areas’) and pressing rollers (182/120) capable of pressing a flat display (throughout, e.g. abstract, [FIGS. 1-4]).
While this reference does not expressly disclose first/second roller portions connected by a narrow member, press rollers with narrowed central portions were well-known at the time of Applicants’ invention, as shown for example by Wojtanowitsch, which has lateral portions of increased pressure/diameter in a pressing plane and increasingly narrow central connecting portions (throughout, e.g. abstract, [Col. 4, 39-49 & FIGS. 1-2]).  It would have been obvious to combine the teachings of Wojtanowitsch with those of Lee, in order to yield a laminating roller which provides good pressure at edges to help distribute pressing forces and avoid wrinkling using a known design with predictable success.
With regard to claims 6-9 & 12, Lee [0035] & Wojtanowitsch [Col. 4, 39-60] teach a metal base, with multiple coatings, including a softer elastic/rubber coating (wherein urethane rubber would also have been an obvious species of rubber to try), and one could rubber coat all parts for a protective benefit or select parts if such a benefit were not desired (see MPEP 2144.04(II)A).
With regard to claim 10-11, a second cover layer (wherein duplication of soft rubber cover layers, to further modify the modulus of the pressing surface as desired would also have been obvious for one of ordinary skill in this art – see MPEP 2144.04(VI)B.  Wojtanowitsch also teaches an additional nonstick cover layer.

Examiner also notes US 2016/0257064 & US 2014/0154409
as relevant to the pending claims.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed March 21, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  With regard to the inclusion of a “first/second/third area” in the claim language, a reading of Applicant’s disclosure shows these to be description of conceptual portions of a substantially flat surface, with no new distinguishing structural features, and thus do not substantially further limit the claims or serve to distinguish them from surfaces in the prior art.  An apparatus-type claim should be clearly distinguished based on what it is (i.e. structure) rather than what it is intended to be used for; see MPEP 2114, 2115.  Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.  Examiner recommends either claiming any novel & non-obvious structural components/relationships, or otherwise filing a divisional application directed to a specialized display laminating process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746